Citation Nr: 0517374	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-12 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher rating for degenerative changes 
of the lumbar spine, evaluated as 10 percent disabling from 
August 10, 2001, to September 22, 2004.

2.  Entitlement to a higher rating for lumbar disc disease at 
L4-5 and L5-S1 with degenerative changes, evaluated as 60 
percent disabling from September 22, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1970 to 
June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri, which granted service connection for 
degenerative changes of the lumbar spine, evaluated as 10 
percent disabling effective from August 10, 2001.  This issue 
was remanded by the Board in an action dated in February 
2004.  On remand, the RO included disc disease at L4-5 and 
L5-S1 as part of the service-connected disability and 
increased the rating to 60 percent, effective September 22, 
2004.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the recently assigned 60 
percent evaluation would satisfy his appeal for a higher 
evaluation for his back disability.  Nor has he or his 
representative otherwise suggested that the maximum available 
rating available for that disability is not being sought.  
Therefore the Board concludes that the issue of entitlement 
to a higher rating for the lumbar spine disability remains 
open and is properly before the Board.

The Court has also indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently before the Board was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issues on appeal as set forth 
above.  Further, in cases such as this one, where the 
original rating assigned has been appealed, consideration 
must be given as to whether the veteran deserves a higher or 
lower rating ("staged ratings") at any point during the 
pendency of the claim.  Fenderson, supra.


FINDINGS OF FACT

1.  Before September 22, 2004, the veteran's functional 
losses due to lumbar spine disability equated to slight 
limitation of motion.

2.  Since September 22, 2004, the veteran's disability has 
been manifested by limited spine flexion, significant disc 
protrusion at L4-L5 and L5-S1 with marked L5-S1 disc 
degeneration and narrowing, and probable nerve root 
irritation with lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent before 
September 22, 2004, for lumbar spine disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
(2002); 38 C.F.R. § 4.71a (2003); 38 C.F.R. § 4.71a (2004).

2.  The criteria for a rating greater than 60 percent for 
lumbar spine disability have not been met since September 22, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran injured his back in service, and was service 
connected for that injury in a rating decision dated in April 
2002, which assigned a disability rating of 10 percent under 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  As 
noted in the Introduction, above, this issue was remanded in 
order that the veteran's claim be evaluated utilizing changes 
in the regulations pertaining to evaluation of disabilities 
of the spine.

Prior to the RO's original rating decision, the veteran was 
afforded a VA neurological examination, given in March 2002.  
That examiner noted that coordination was intact on finger to 
nose and alternating movements testing was intact.  The 
veteran favored his right leg very slightly when walking, 
without widened base to gait and without any foot-drop type 
gait or hemi-paretic type gait.  He was able to stand on both 
toes and on both heels.  The veteran had what was described 
as good lumbar flexion.  He had lumbar paraspinous muscle 
spasm and tightness bilaterally.  Straight leg raising while 
sitting caused no marked discomfort with both legs fully 
extended.  

A VA spine examination was performed the next day, in March 
2002.  The examiner found the veteran had significant 
scoliosis of his thoracic spine to the right.  Forward 
flexion was to 80 degrees; extension was to 30 degrees; 
lateral flexion was to 30 degrees bilaterally; and rotation 
was to 35 degrees both left and right.  The veteran had a 
positive straight leg raise on the right with pain that 
radiated to his right hip.  The musculature of the back was 
within normal limits.  There was no loss of sensation in 
either lower extremity.  An x-ray examination revealed 
degenerative changes involving the lumbosacral spine, with 
marked narrowing of the L5-S1 inner space.  There was slight 
scoliosis of the lumbar spine with convexity to the veteran's 
left side.  The examiner's diagnosis was degenerative 
osteoarthritis of the lumbosacral spine with narrowing of L-5 
with S-1, with some loss of range of motion.  

An MRI was conducted the following month, in April 2002.  The 
MRI showed degenerative joint disease with protrusion of L4-
L5 disc and protrusion and herniation of L5-S1 with 
impingement on the anterior aspect of dural sac, and with a 
mild degree of stenosis at the same levels; extension of disc 
material to the lower aspect of foramina at L5-S1 
bilaterally, and with first degree posterior 
spondylolisthesis L5 or S1.

On remand, the veteran was afforded another VA neurological 
examination, given in September 2004, and a fee-basis 
orthopedic examination, given in October 2004.  The September 
2004 VA neurological examiner found the veteran occasionally 
changed his position as he sat in a chair, shifting his 
weight as he sat.  He removed his loafer shoes and his socks, 
but then had difficulty bending over to put them back on.  
The examiner found coordination was intact on finger-to-nose 
testing, and on rapid alternating movements.  

The veteran's gait was somewhat abnormal in that he walked 
with his neck tilted forward, bearing weight unequally, and 
limping slightly on the right.  The veteran had straightening 
of the lumbar spine with bilateral lumbar paraspinous muscle 
tightness and spasm.  Lumbar flexion was found to be 
decreased due to pain.  Because of the pain, ranges of motion 
were difficult to evaluate.  The examiner noted the findings 
of the April 2002 MRI.  

This examiner's impression was:  chronic lower back pain and 
pain radiating down the right lower limb due to degenerative 
joint disease (DJD) lumbosacral spine with mild stenosis at 
L4-L5 and L5-S1.  The examiner noted that the veteran's DJD 
of the lower spine prevented him from doing work that 
requires prolonged walking and frequent heavy lifting, and 
also from doing work at heights or near moving machines.  The 
examiner noted that these limitations were related to his 
service-connected DJD of the lumbar spine.

The veteran was afforded a fee-basis orthopedic examination 
in October 2004.  The veteran complained of a regular, 
gnawing kind of pain in his low back which did not allow him 
to sleep well.  The pain was said to be in the low back 
midline area, and to radiate through the right hip of the 
gluteal area.  Bending sometimes caused sharp pains in his 
back.  He related that he only had to lift a broom and small 
trash can in the course of his job as a school custodian.  He 
reported that he had not had a flare-up of his low back pain 
for at least one year.

On examination, the examiner noted that the veteran moved 
carefully and slowly, including getting up and down from a 
chair and getting on and off the examining table.  He could 
not walk on his heels or toes.  He had complaint of 
discomfort with deep palpation over the lower lumbar midline 
and the right gluteal area.  Lumbar flexion was described as 
quite limited, reaching only to mid thigh level.  Lumbar 
extension was 5-10 degrees.  Lateral tilts were 10 degrees 
bilaterally.  The veteran complained of tightness and 
discomfort very quickly in all directions.  

Right leg raising was only done to 45 degrees, at which time 
the veteran complained of low back pain and right gluteal 
pain.  Left straight leg raising stopped at 50 degrees with 
complaint of low back pain.  The examiner noted the x-rays, 
discussed above, and their findings.  The examiner's 
impression was that the veteran had chronic low back pain 
which limited his activities of lifting, bending, twisting, 
standing, and walking.  His symptoms and examination also 
indicated probable nerve root irritation on the right side, 
with right lower extremity radiculopathy.  The veteran's 
functional abilities, including lifting, bending, twisting, 
stooping, and climbing, were described as "certainly 
limited" because of the back pain problem.

As noted above, based on the results of these last two 
examinations, the RO reevaluated the veteran's low back 
disability as 60 percent disabling.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

When the law or VA regulations change during the pendency of 
a claim, VA will evaluate claims under both old and new 
criteria in order that the veteran be afforded the highest 
rating possible for service-connected disabilities.  The 
regulations pertaining to evaluation of disabilities of the 
spine were amended twice during the pendency of the veteran's 
appeal.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The former 
changes, effective September 23, 2002, involve only changes 
to the rating of intervertebral disc syndrome (IVDS), rating 
this disability based on the occurrence of incapacitating 
episodes.  The latter changes provide for the evaluation of 
all spine disabilities under a single General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

Here, the veteran's low back disability has been rated as 60 
percent disabling under Diagnostic Code 5293, IVDS, utilizing 
the criteria in place prior to either of the above-mentioned 
changes.  This evaluation was deemed by the RO to be the most 
advantageous to the veteran, and the Board agrees. 

Under the old, pre-September 23, 2002, criteria, a 60 percent 
evaluation for IVDS is for application when there is 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  A higher evaluation is not 
assignable under the old criteria unless there are residuals 
of a fracture of a vertebra with spinal cord involvement 
requiring the veteran to be bedridden or requiring long leg 
braces, or where there is complete ankylosis of the spine at 
an unfavorable angle.  Neither is the case here.  38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286 (2002).

Under the criteria effective from September 23, 2002, a 
higher evaluation is not assignable without residuals of a 
fracture of a vertebra or complete ankylosis of the spine as 
described above.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286 (2003).  Further, with the advent of the new IVDS 
criteria effective September 23, 2002, the veteran would not 
even qualify for a disability rating under IVDS as he has not 
had a reported flare-up for more than a year, and there is no 
evidence that even that flare-up constituted an 
incapacitating episode as defined by the regulation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).

Under the current criteria, effective from September 26, 
2003, the veteran would not qualify for a higher evaluation 
unless there was unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (2004).  As was the case under the criteria 
effective from September 23, 2002, the veteran would not 
qualify for a disability rating under IVDS for the same 
reasons discussed above.  Even the October 2004 examination, 
while not specific as to the degree of limitation of flexion, 
did not show ankylosis.  (The veteran was able to reach to 
his middle thigh area and extension was performed from 5 to 
10 degrees.)

As previously noted, in cases such as this one, where the 
original rating assigned has been appealed, consideration 
must be given as to whether the veteran is entitled to a 
staged rating at any point during the pendency of the claim.  
Fenderson, supra.  Here, the RO has rated the veteran as 10 
percent disabled from August 10, 2001 to September 22, 2004, 
and as 60 percent disabled from September 22, 2004 forward.  
The Board finds that this is a proper application of 
Fenderson.  

The award of a 10 percent disability rating from August 10, 
2001, the date the veteran's original claim was received by 
VA, is based on the medical opinions provided by the March 
2002 neurological and spine examinations.  Those examinations 
found that the veteran had slightly limited motion of the 
lumbar spine, which warranted a 10 percent evaluation 
utilizing Diagnostic Code 5292.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Absent residuals of a fractured 
vertebra, ankylosis of the lumbar spine, moderate or severe 
limitation of the lumbar spine, or moderate IVDS with 
recurring attacks, or muscle spasms on extreme forward 
bending and loss of lateral spine motion in the standing 
position, a higher rating was not warranted under the 
regulations then in effect.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, 5295 (2002).

Even with application of the amended criteria, there was no 
indication that the veteran experienced incapacitating 
episodes of at least 2 weeks duration during a 12-month 
period, as required for a 20 percent rating, or that he 
experienced neurologic disabilities of limitation of motion 
that could be separately rated.  38 C.F.R. § 4.71a (2003).  
Although he favored his right leg slightly, there was no 
indication that he had any neuralgia, neuritis, or incomplete 
paralysis.  This was so even though disc problems were noted 
on the April 2002 MRI.  Additionally, there is no suggestion 
in the record that he experienced any functional loss due to 
pain, weakness, etc., that caused disability that equated to 
greater than slight limitation of motion, or forward flexion 
limited to 60 degrees or less, or combined motion limited to 
120 degrees or less.  38 C.F.R. §§ 4.40, 4.71a (2002); 
38 C.F.R. §§ 4.40, 4.71a (2004).  (In March 2002, he had 
flexion to 80 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees bilaterally, and rotation to 35 degrees 
bilaterally.)

As noted above, on remand the veteran was afforded two 
examinations, the first of which was conducted on September 
22, 2004.  The increased evaluation (60 percent) is effective 
from this date because this is the earliest date on which it 
was factually ascertainable that an increase in disability 
had occurred.  38 C.F.R. § 3.400(o)(2) (2004). 

In sum, a higher evaluation of 60 percent is warranted 
utilizing the pre-September 23, 2002 rating criteria, a 
higher evaluation is not available under any other applicable 
criteria, and the staged ratings described are warranted 
under Fenderson.  

III.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2001, shortly after receipt of his claim, and more than five 
months before the RO's initial decision.  The veteran was 
again advised of VA's duties in correspondence dated in 
February 2004.  (Although the complete notice required by the 
VCAA may not have been provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the two 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA is responsible 
for getting, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  The RO also specifically requested that 
the veteran provide any evidence or information he may have 
pertaining to his claim.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of the RO's reviews, 
and the text of the relevant portions of the VA regulations.   
Further, the veteran was apprised of the changes in the 
criteria for evaluating disabilities of the spine in the 
March 2005 SSOC.  

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and secured multiple examinations during the 
pendency of his claim in order to ascertain the severity of 
his disability.  VA has no duty to inform or assist that was 
unmet.


ORDER

A rating higher than 10 percent for the service-connected 
back disability prior to September 22, 2004, is denied.

A disability rating higher than 60 percent for the service-
connected back disability since September 22, 2004, is 
denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


